Name: Commission Regulation (EEC) No 3159/86 of 16 October 1986 amending for the fourth time Regulation (EEC) No 582/86 on transitional measures regarding the control system for prices and the quantities of certain products in the oils and fats sector which are released for consumption in Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10 . 86 Official Journal of the European Communities No L 294/ 13 COMMISSION REGULATION (EEC) No 3159/86 of 16 October 1986 amending for the fourth time Regulation (EEC) No 582/86 on transitional measures regarding the control system for prices and the quantities of certain products in the oils and fats sector which are released for consumption in Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 90 and 257 thereof, Whereas Commission Regulation (EEC) No 582/86 ('), as last amended by Regulation (EEC) No 2460/86 (2), provides, in respect of the price compensation system, for the maintenance until 30 September 1986 of the national control arrangements in force in Spain before accession ; Whereas, with a view to sound administration, the national price compensation system applicable in Spain before accession should be extended for the period strictly necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 582/86, '30 September 1986' is replaced by '31 October 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect form 1 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 57, 1 . 3 . 1986, p . 30 . V) OJ No L 211 , 1 . 8 . 1986, p . 2 .